DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2021, requesting the examiner to consider the information disclosure statements filed in parent applications has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammad, USPN 2014/0074637.
With regard to claims 1, 8, and 15, Hammad discloses a server system (EAE server) for generating (0047) and using electronic tokens (0050), including one or more storage devices storing instructions (0168-0171), and one or more processors configured to execute the instructions for (0173), receiving, from a user device (0046, a user device may submit the transaction bounding token request directly to an EAE server 204), transaction information corresponding to a transaction (0046, “purchase item quantities/prices/SKU's”); generating an electronic token (0047) based on at least one of a user or the user device (0048, consumer_id value="C876876"), the transaction information (0048, transaction amount="139.80"), and a first expiration parameter (0048, time duration="600sec" start="2020-12-12 15:22:52”), providing the electronic token to the user device (0039, EAE server may issue transaction bounding tokens to either the user), receiving a transaction request for the transaction, wherein the transaction request includes the electronic token (0049, 0050), verifying that the transaction request is valid by determining whether the first expiration parameter corresponding to the electronic token has been exceeded (0050, not expired), and in response to determining that the first expiration parameter has not been exceeded, authorizing the transaction (communicating a transaction status (e.g., approved).
With regard to claims 2, 9, and 16, Hammad discloses the system of claim 1, as outlined above, and further discloses receiving the transaction information in response to the user device initiating a handshake with the server system (0040, 0042, 0044, 0063).
With regard to claims 3, 10, and 17, Hammad discloses the system of claim 1, as outlined above, and further discloses the transaction information further includes a description of an item (0046, Toaster).
With regard to claims 4, 11, and 18, Hammad discloses the system of claim 1, as outlined above, and further discloses identifying user information and user device information associated with the user and the user device respectively by querying a database (0089, 0095, 0073, 0074), wherein the user information and the user device information includes sensitive data unique to the user (0056, 0137, biometric) and the user device (0044, NFC chip).
With regard to claims 5, 12, and 19, Hammad discloses the system of claim 1, as outlined above, and further discloses the sensitive data includes one or more of: identification information, verification information, or biometric information (0044, 0056, 0137).
With regard to claims 6, 13, and 20, Hammad discloses the system of claim 1, as outlined above, and further discloses analyzing the transaction information (cost), the user information (consumer ID), and the user device information (credit card number), to compile data in preparation for generating the electronic token (0047).
With regard to claims 7 and 14, Hammad discloses the system of claim 1, as outlined above, and further discloses parsing the data to determine whether the transaction exceeds any limits (0050).
References Cited
Hayhow et al., USPN 2013/0132283, discloses a server system that checks a transaction token for expiration (0112), but wat not seen as the best prior art to use to form a rejection of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434